SUMMARY OPINION
POPOVICH, Chief Judge.
FACTS
Relator Joyce Raaum was employed by respondent Glenwood Retirement Homes *132from August 1976 until her discharge on January 4, 1984. For two weeks prior to her discharge, relator had been in possession of a pair of snow boots belonging to another employee. The boots differed from relator’s own boots in size, color, and composition and were marked with the owner’s name. Relator argued she took the boots by mistake and she did not realize they were not her own boots until her employer confiscated them.
The Commissioner determined the possession of the boots was theft, relator was discharged for misconduct, and disqualified relator from unemployment compensation benefits pursuant to Minn.Stat. § 268.09, subd. 1(2) (Supp.1983).
DECISION
1. Our scope of review on appeal is limited. Reviewing the findings of the court in the light most favorable to the decision, White v. Metropolitan Medical Center, 332 N.W.2d 25, 26 (Minn.1983), we find the evidence reasonably tends to sustain the Commissioner’s findings.
2. We note relator also failed to serve her appeal brief on the Attorney General representing the Commissioner in violation of Minn.R.Civ.App.P. 131.03, serving only employer’s counsel.
Affirmed.